Citation Nr: 9902424	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the forfeiture invoked against the appellant under 
38 U.S.C.A. § 6103(a) (West 1991) was proper.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active service in the Commonwealth Army of 
the Philippines in the service of the Armed Forces of the 
United States from December 1941 to June 1942.  He died as a 
prisoner of war in June 1942.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 administrative decision by the Director of 
the Compensation and Pension Service (CPS) that the 
appellant, who was married to the veteran at the time of his 
death, had forfeited her eligibility for Dependency and 
Indemnity Compensation benefits.  The CPS determined that she 
had forfeited eligibility for Department of Veterans Affairs 
(VA) benefits because she had presented false evidence to VA 
concerning her status as having lived with another man as 
husband and wife.  The appellant has perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  In 1978 the appellant made statements to VA that she and 
V. S., with whom she had been cohabiting as husband and wife, 
separated prior to June 1978 and that they no longer 
cohabited or held themselves out to the community as husband 
and wife.  She also submitted statements from individuals in 
the community attesting to these facts.

2.  Based on the appellants 1978 statements and 
corroborative evidence, VA reinstated her Disability and 
Indemnity Compensation benefits effective in June 1977 on the 
basis that her previous cohabitation as the wife of V. S. had 
terminated.

3.  The statements and corroborative evidence submitted by 
the appellant in 1978 have not been shown to be false or 
fraudulent.

4.  In a July 1995 deposition the appellant stated that she 
had lived with V. S. in a husband and wife relationship, and 
that her relationship with him started in 1946 and ended in 
June 1995.  She did not state that she continuously cohabited 
with him from 1946 to 1995.

5.  The statements made by the appellant in July 1995 have 
not been shown to be false or fraudulent, nor have the 
statements been shown to contradict her prior assertions that 
she and V. S. separated prior to June 1977; these statements 
do not show that she presented false or fraudulent evidence 
in support of her June 1977 claim.

6.  The appellants assertion that she maintained a mailing 
address in a separate community and did not disclose her 
relationship with V. S. for fear that her VA benefits would 
be terminated does not constitute the making of a false or 
fraudulent statement with regard to her June 1977 claim.  


CONCLUSION OF LAW

The criteria for forfeiture of the appellants rights, 
claims, and benefits under the laws administered by VA have 
not been met.  38 U.S.C.A. § 5107(b), 6103(a) (West 1991); 
38 C.F.R. § 3.901 (1998).


REASONS AND BASES

I.  Factual Background

The appellant initially claimed entitlement to VA death 
compensation benefits for herself and a minor child in August 
1946.  At that time she reported having been married only 
once, to the veteran.  Death compensation benefits were 
awarded to her effective in November 1947.  At all times 
since August 1946 the appellant has resided in the Philippine 
Islands.

In December 1953 VA received a report from the legal wife of 
an individual, whose initials were V. S., that the appellant 
had an illegal relationship with V. S. that resulted in two 
illegitimate children.  A field examination was requested in 
order to determine whether the appellant had remarried or was 
living with a man and holding herself out to the community as 
the spouse of that man.  The field examiner obtained 
depositions from various individuals living in the 
appellants community, including her mother and father in 
law, showing that although the appellant had three children 
by V. S., they did not live together as man and wife.  The 
depositions show that V. S. was known to have a legal wife, 
with whom he had several children, and was also known to have 
an illicit relationship with the appellant.  The 
depositions also indicated that prior to her relationship 
with V. S., the appellant also had a child in 1947 with 
another man who no longer lived in the area.  

In three depositions obtained in 1955 the appellant stated 
that she had a child in 1947 by a man to whom she was not 
married and with whom she did not live as husband and wife.  
She also stated that she had a relationship with V. S., with 
whom she had three children, but she denied living with him 
as husband and wife.  She stated that he visited her home 
regularly, but that he continued to live with his legal wife 
and family.  As a result of the 1955 field examination, in 
March 1956 it was determined that the appellant remained the 
unremarried widow of the veteran, and that she had not 
forfeited her eligibility for VA benefits.

In April 1963 an additional field examination was requested 
in order to determine whether the appellant had remarried or 
was living with a man as husband and wife.  Depositions from 
a number of individuals in the appellants community 
indicated that for the previous five or six years she and V. 
S. had been living together and holding themselves out to the 
community as husband and wife.  In a June 1963 deposition the 
appellant reported that she was the girlfriend of V. S. and 
that she had five children with him, but she denied that they 
lived together as husband and wife.  

Based on the results of the field examination, in an August 
1963 administrative decision the Regional Office (RO) 
determined that the appellant and V. S. lived together and 
held themselves out to the public as husband and wife, and 
that the appellant could no longer be considered the 
veterans unremarried widow for VA benefits purposes.  In a 
September 1963 statement the appellant again denied living 
with V. S. as his wife, although she admitted being his 
paramour and asking him for support for their children.  
She stated that V. S. had a legal wife, with whom he had 
several children, and that she could not legally reside with 
him as his wife.  

Another field examination was conducted, during which 
additional depositions were obtained indicating that the 
appellant and V. S. were living together and holding 
themselves out to the community as husband and wife.  In a 
November 1963 deposition and March 1964 substantive appeal 
the appellant again denied living with or holding herself out 
as the wife of V. S.  In a May 1964 decision the Board held 
that the appellant had lived with another man and openly held 
herself out to the public as the wife of that man since 
September 1962, and that she could not be recognized as the 
unremarried widow of the veteran.  Her eligibility for 
Disability and Indemnity Compensation benefits was terminated 
effective in September 1962, but no action was taken 
regarding any forfeiture of eligibility for VA benefits.

In an October 1964 statement the appellant reported that V. 
S. was not living with her, and she requested reinstatement 
of her VA benefits.  She was informed that her eligibility 
for Disability and Indemnity Compensation benefits had been 
terminated.

In 1970, Congress amended section 103 of title 38, United 
States Code, so that "[t]he remarriage of a widow of a 
veteran shall not bar the furnishing of benefits to her as 
the widow of the veteran if the remarriage has been 
terminated by death or has been dissolved by . . . divorce. . 
. ." Pub. L. No. 91-376, §4, 84 Stat. 787, 789 (1970); 38 
U.S.C.A. §103(d) (1971); see Lyman v. Brown, 5 Vet. App. 194 
(1993).  In June 1977 the appellant requested reinstatement 
of her Disability and Indemnity Compensation benefits 
pursuant to the change in the law.  In a March 1978 statement 
she stated that she and V. S. had six illegitimate children, 
but that due to extreme hardships and destitution during 
their relationship and cohabitation, including his failure to 
support their children, they terminated their relationship in 
August 1973.  She also stated that she had been forced to 
move from [redacted], [redacted], and obtain employment and live 
with her daughter in [redacted], [redacted].  

In a May 1978 statement she reported that she lived in [redacted], 
[redacted], and that she intended to reside there permanently.  
In support of her request for reinstatement she submitted two 
affidavits dated in May 1978 from individuals in her 
community in which the individuals attested that the 
appellant had resided in [redacted], [redacted] since December 1977 and 
that she was known as the widow of the veteran.

A field examination was conducted in May 1978 in order to 
determine whether the appellants cohabitation with V. S. had 
terminated.  The field examiner obtained a number of 
depositions from individuals living in [redacted], [redacted] who 
attested that the appellant had lived there for several 
months, that she did not live with any man as his wife and 
was known as a widow, and that V. S. was not known in that 
community.  The field examiner also obtained a deposition 
from the veterans surviving sister, who stated that the 
appellant had left [redacted], [redacted], and gone to live with her 
daughter in the [redacted] province, but that V. S. continued to 
live in [redacted], [redacted].

In a September 1978 deposition the appellant stated that she 
and V. S. had lived together as man and wife previously, but 
that she and V. S. had separated in February 1978 when she 
left [redacted], [redacted], and went to live in [redacted], 
[redacted].  She also stated that she and V. S. did not continuously 
live together since 1973 because he had a farm on which he resided 
and she stayed in town with her children.  She said that they 
separated because V. S. failed to provide any financial 
support for their children.  She reported that their 
relationship changed in 1973 in that she started referring to 
herself and was known as the veterans widow, and that 
although V. S. came to visit their children, he did not visit 
her.  She denied living with any other man since her 
separation from V. S, and denied that he visited her in [redacted], 
[redacted].  In an October 1978 administrative decision her 
Disability and Indemnity Compensation benefits were 
reinstated, effective in June 1977, on the basis that her 
cohabitation with V. S. had terminated.

In August 1979 the appellant changed her address to [redacted], 
[redacted], and reported that she had moved to that town because 
her children were living there.  She continued to receive her 
Disability and Indemnity Compensation benefits in [redacted], 
[redacted], until 1995.

In April 1993 VA requested that the appellant complete a 
Marital Status Questionnaire in order to determine whether 
she had remarried.  In response to the question of whether 
she had remarried since the death of the veteran, she replied 
negatively.

In March 1995 a field examination was requested in order to 
determine whether the appellant was still alive and receiving 
her VA benefits.  The field examination, which consisted of a 
conversation with the appellants niece who resided at the 
mailing address in [redacted], [redacted], resulted in the conclusion 
that the appellant had left Sagpon and returned to [redacted], 
[redacted], almost one year previously.  She reportedly only 
visited [redacted] during the first week of the month in order to 
pick up her VA benefit check.

In a May 1995 statement the appellant reported that when the 
field examiner had visited [redacted] in March 1995, she was in 
[redacted] visiting her grandson.  In June 1995 she requested that 
her mailing address be changed to [redacted], [redacted].

An additional field examination was conducted in July 1995 in 
order to determine whether the appellant remained eligible 
for VA benefits.  The field examiner interviewed one 
individual who stated that the appellant was the unremarried 
widow of the veteran.  Another individual stated that the 
appellant was known to have had a marital relationship with 
V. S. since 1949, that she produced seven children by him, 
and that the relationship ended with his death in June 1995.  
However, no information pertaining to the appellants living 
arrangements from June 1977 to June 1995 was provided.  This 
individuals statement was corroborated by the statement of 
another individual.  Three other individuals also provided 
statements, but it is not clear from the field examination 
report just what statements were made as to the purported 
relationship of the appellant and V. S.  All of the 
interviewees declined to provide written statements.  

The field examiner also interviewed the appellant, who 
asserted that she remained the unremarried widow of the 
veteran and denied having an affair with any man other than 
the veteran.  On further questioning, however, she recanted 
that statement, and in a July 1995 deposition she stated that 
she had lived with V. S. in a husband and wife relationship, 
that her relationship with him had started in 1946, and that 
they had produced six children, the youngest having been born 
in 1960.  She also stated that V. S. separated from his legal 
wife and began living with the appellant, and that their 
relationship was known to the community.  She said that her 
relationship with V. S. ended in June 1995, with his death, 
and that she had maintained the mailing address in [redacted] and 
not disclosed her relationship with 
V. S. for fear that her VA benefits would be terminated.

On several occasions from 1963 through 1995 a search was 
conducted of the civil records of marriages, but no evidence 
of a legal marriage between the appellant and any other 
individual could be located.  The appellant submitted a civil 
record of marriage between V. S. and his legal wife.

In an August 1995 proposed administrative decision, which was 
made final in November 1995, the RO determined that the 
appellant had knowingly and intentionally furnished false and 
fraudulent statements to VA regarding her status as an 
unremarried widow for the purpose of establishing her 
eligibility for VA benefits.  The RO found that the appellant 
had deliberately presented false and material evidence to VA 
in September 1978 when she declared that she had not lived 
with any man as husband and wife since June 1978, and that 
she had fraudulently received VA benefits since her benefits 
were reinstated.  The RO determined that her acceptance of 
the benefit checks, to which she knew she was not entitled, 
constituted fraud against VA.  

In an October 1995 statement the appellant clarified the 
information obtained by the field examiner in July 1995.  She 
reported that she had gone to [redacted], [redacted], when her 
benefits were reinstated, which is why she used an address in 
[redacted].  She stated that prior to going to Sagpon she had 
lived in [redacted], [redacted], after she separated from V. S. in 
August 1973.  She also stated that she went back to [redacted] to 
stay with her oldest son when her grandson became ill, but 
that she had not lived with V. S. from 1973 up until his 
death.  She said that after the legal wife of V. S. died in 
1993, he went to live with his children by his legal wife in 
Manila, then he returned to [redacted] and lived with his children 
by the appellant.  She stated that during this time she 
stayed with her oldest son by the veteran, while V. S. stayed 
with their oldest daughter.  

The appellant also stated that the people in the community 
may have believed that they were living together because the 
family lived in six houses within one compound on land owned 
by the appellant, but that she and V. S. were residing in 
separate houses.  She denied having told the field examiner 
that she had hidden her cohabitation with V. S. out of fear 
of losing her VA benefits because they had not cohabited for 
many years.  She further stated that her relationship with V. 
S. had ended in June 1978.  She reported that the information 
for the death certificate was provided by their son in law, 
with whom V. S. lived at the time of his death, and that his 
funeral expenses had been paid by their son because her 
relationship with V. S. had ended.  She submitted a copy of 
the death certificate and the funeral bills, which 
corroborate her statement.

In the June 1996 decision here on appeal, the CPS determined 
that the appellant had forfeited all rights, claims, and 
benefits to which she might otherwise be entitled under the 
laws administered by VA by deliberately concealing her 
marital relationship with V. S. and deliberately presenting 
false evidence to VA.  The CPS found that the appellants 
submission of false evidence in an attempt to receive 
benefits to which she was not entitled violated the 
provisions of 38 U.S.C.A. § 6103(a).  The effective date of 
forfeiture was determined to be in June 1977, at which time 
her Disability and Indemnity Compensation benefits had been 
reinstated. 

In her August 1996 notice of disagreement the appellant 
asserted that the information obtained as the result of the 
July 1995 field examination was not true.  She denied having 
stated that her relationship with V. S. had not ended until 
his death in June 1995, because they had not lived together 
for many years.  She also denied having stated that she had 
hidden the nature of their relationship in order to avoid the 
termination of her VA benefits because she had nothing to 
conceal.  She said that she understood the law as it 
pertained to the submittal of false statements, and denied 
having made any untrue statements.  She stated that she had 
told the field examiner that V. S. had died while living in 
the familys compound, but that he had resided with their 
daughter and she resided with her son.

In her May 1997 substantive appeal she denied having 
remarried, and she stated that the individual with whom she 
had reportedly lived had died in June 1995.  She denied 
having lived with him or held herself out as his wife, 
because she always knew that he was legally married to 
someone else.

During a July 1998 hearing before the Board, which was 
attended by a VA employee for the purpose of interpreting the 
appellants statements from her native language, the 
appellant testified that she had left V. S., that their 
relationship was not permanent, and that although they had 
children together, they did not live together as husband and 
wife because he was married to someone else.  She also 
testified that she had difficulty understanding the questions 
that were posed to her during the field examinations because 
the field examiner did not speak her native language, and she 
had to rely on an interpreter.  She stated that because she 
could not understand what was being asked, she just answered 
yes.  She apparently stated that she had told the 
examiner in July 1995 that she had not reported her 
relationship with V. S. because she knew that her benefits 
would be affected, although her actual assertions are not 
clear from the transcript of the hearing.  She further stated 
that she and V. S. last lived together in the same house in 
1994, but she did not indicate how long they cohabited.  

The adopted son of the appellant and V. S. testified that the 
appellant and V. S. were not considered to be man and wife 
because they were not married, nor was their relationship the 
type that a husband and wife would have.  He stated that V. 
S. had a legal wife, and that sometimes he lived with his 
legal wife, and sometimes he lived with the appellant.  He 
also stated that the appellant had terminated the 
relationship with V. S., but that V. S. had lived in the 
house of their daughter, which was near that of the 
appellant.

II.  Law and Regulation

An individual is the veteran's widow if she has entered into 
a marriage with him that is considered valid under the laws 
of the jurisdiction in which they resided at the time of the 
marriage, and who was the lawful spouse of the veteran at the 
time of his death.  In addition, she must have lived with the 
veteran continuously from the date of marriage to the date of 
the veterans death, unless the separation was due to the 
misconduct of, or procured by, the veteran, without the fault 
of the spouse.  In order to qualify as the veterans widow 
she must not have remarried, or lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

The determination of whether the appellant submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, entitlement is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the evidence does not show that the appellant committed fraud 
by submitting false or fraudulent statements or evidence in 
connection with her claim of entitlement to Dependency and 
Indemnity Compensation benefits.  The statements made by the 
appellant in 1978, which were corroborated by individuals 
living in the community in which she lived and resulted in 
the reinstatement of her benefits, have not been shown to be 
false.  In the April 1993 Marital Status Questionnaire she 
denied having married anyone subsequent to the veterans 
death, and the evidence does not show that she did, in fact, 
legally marry.  

In March 1995 the appellants niece provided evidence that 
she had lived in [redacted], [redacted], until 1994, at which time she 
moved back to [redacted], [redacted].  In May 1995 the appellant 
admitted that she was living in [redacted], [redacted].  An 
individual in July 1995 stated that the appellant was known 
to have had a marital relationship with V. S. since 1949 that 
ended with his death in June 1995, but no evidence has been 
found to show that they were legally married, and the 
evidence indicates that they could not marry because V. S. 
was legally married to someone else.  The individual did not 
state that the appellant had cohabited and held herself out 
as the wife of V. S. from 1978, at which time she stated that 
she had separated from V. S. and her benefits were 
reinstated, until his death.  Evidence indicating that the 
appellant had a relationship with V. S. is not sufficient 
to show that she committed fraud in stating that they were no 
longer living together in 1978.

Although the appellant in July 1995 initially denied having 
an affair with any man other than the veteran, she recanted 
this statement during the interview and provided a deposition 
in which she stated that she had lived with V. S. in a 
husband and wife relationship and that her relationship with 
him had started in 1946 and ended with his death in June 
1995.  She did not state, however, nor does any other 
evidence show, that she cohabited with V. S. in a husband and 
wife relationship from June 1977 until June 1995.  She later 
testified that it was very difficult for her to understand 
the questions that were posed to her by the field examiner in 
July 1995, and that she answered affirmatively without 
understanding to what she was agreeing.  The available 
evidence shows that she lived in [redacted], [redacted], until 1994, 
but that V. S. continued to reside in [redacted], [redacted], until 
his death.  Her admittance of having had a relationship 
with V. S. since 1949, which she also admitted in 1978, does 
not establish that her statements in 1978 were false.  

The appellant also stated in July 1995 that she had 
maintained the mailing address in Albay and not disclosed her 
return to [redacted], [redacted], for fear that her VA benefits 
would be terminated.  The RO found that the appellant had 
provided false and fraudulent evidence during the 1978 field 
examination and that her receipt of benefits to which she was 
not entitled constituted fraud against VA.  However, the 
legal standard for forfeiture under 38 U.S.C.A. § 6103(a) 
relates strictly to the making or presentation of false or 
fraudulent evidence in a claim for VA benefits.  At best, 
however, the Board finds that the record in this case shows 
conflicting and equivocal evidence as to whether the 
appellant and V. S. continued in an ostensible marital 
relationship subsequent to her June 1977 claim and, thus, to 
whether the appellant gave false or fraudulent evidence in 
support of her claim for reinstatement of dependency and 
indemnity compensation benefits.  Whether or not there was 
fraudulent acceptance of such benefits, however, would flow 
from the determination as to whether they were obtained 
through presentation of false or fraudulent evidence.  The 
appellants July 1995 statement regarding her mailing address 
does not, in the Boards reading of the record, clearly 
establish that her previous statement about the termination 
of her ostensible marital relationship was the knowing 
presentation of false or fraudulent evidence  

For the reasons stated above, the Board has determined that 
the record in this case is evenly divided on the factual 
question of whether the appellant knowingly presented false 
or fraudulent evidence concerning her claim for benefits 
under laws administered by VA.  Accordingly, with application 
of 38 U.S.C.A. § 5107(b), the Board finds that the legal 
criteria for forfeiture of VA benefits for fraud under 
38 U.S.C.A. § 6103(a) are not met.  



ORDER

Forfeiture was not properly invoked against the appellant 
under 38 U.S.C.A. § 6103(a).  The appeal is granted.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
